DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered. Claims 1 and 3-8 are currently pending in the application. An action follows below:
Response to Arguments
The claim objections in the previous Office action dated 03/09/2021 have been withdrawn in light of the amendment to the claims. 
Applicant’s arguments on pages 4-7 of the amendment with respect to the rejections of claims under 35 U.S.C. 103 as being unpatentable over Panasonic in view of Sawai in the previous Office action have been fully considered, but they are not persuasive.
(a)	Regarding to the rejection of claim 1, Applicant has argued on pages 4-5 of the amendment that the element 16 of Sawai is a lead electrode wire, but not an upper electrode wire, and only electrodes 13 and 14 correspond to the recited upper electrode wire of claim 1. Examiner respectfully disagrees because:
 	(i) 	As indicated in the “Notice to Applicant(s)” section in the previous Office action and repeated below, the names/ terms of the features/elements used in the instant application or instant claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims. In the instant case, since the current claim 1 requires “an upper electrode wire electrically connected to the upper conductive layer” and Sawai’s the element 16 electrically connected to the upper conductive layer 12, Sawai’s the element 16 is construed as the “claimed” upper electrode wire.
see Figs. 1-5; ¶ [0027] of the corresponding U.S. Publication US 2020/0192508 A1, disclosing the narrower-width first electrode wire “13a”) and the wider-width element (which does not have a reference number) together formed a single element. In other words, the narrower-width first electrode wire “13a” of this application is construed as the “claimed” upper electrode wire having the “claimed” center line being the center line CL of the narrower-width first electrode wire “13a”, as shown in Fig. 5.
	(iii)	The element 13 and/or the element 14 is not construed as the “claimed” upper electrode wire.
(b)	Regarding to the rejection of claim 3, Applicant has provided an argument, based on the explanation of the upper electrode wire in the response to the rejection of claim 1, which is not persuasive because of the same explanation set forth in the response (a).
(c)	Regarding to the rejection of claim 4, Applicant has amended claim 4 and provided an argument which is persuasive. The rejection of claim 4 is withdrawn.
(d)	Regarding to the rejection of claim 5, Applicant has amended claim 5 and provided an argument which is not persuasive. Examiner respectfully directs the Applicant to the below rejection of the newly amended claim 5.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the instant application or instant claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Panasonic (JP 2013-097415; see English translation in the IDS filed 02/21/2020 for the following citations) in view of Sawai et al. (US 6,225,577 B1; hereinafter Sawai.)
As per claim 1, Panasonic discloses a touch panel (see at least Figs. 1-4, disclosing a touch panel 30/60) comprising: 
an upper wiring board (see at least Figs. 1-4, disclosing an upper wiring board 1/31) having an upper substrate (see at least Figs. 1-4, disclosing the upper wiring board 1/31 having an upper substrate 11/41,) an upper conductive layer formed on the upper substrate (see at least Figs. 1-4, disclosing an upper conductive layer 12/42 formed on the upper substrate 11/41,) and an upper electrode wire electrically connected to the upper conductive layer (see at least Figs. 1-4, disclosing an upper electrode wire 13/43 electrically connected to the upper conductive layer 12/42;) and 
a lower wiring board (see at least Figs. 1-4, disclosing a lower wiring board 2/32) having a lower substrate (see at least Figs. 1-4, disclosing the lower wiring board 2/32 having a lower substrate comprising at least an element [21/51/61],) a lower conductive layer formed on a surface of the lower substrate (see at least Figs. 1-4, disclosing a whole lower conductive layer 22/52/62 or a portion of the lower conductive layer 22/52/62 being in the central/operation area of the touch panel and not overlapped with the insulating layer 24/54/64, construed as the “claimed” lower conductive layer, formed on a surface of the lower substrate,) the surface being see at least Figs. 1-4,) a lower electrode wire electrically connected to the lower conductive layer (see at least Figs. 1-4, disclosing a lower electrode wire comprising a portion of the lower electrode 23/53/63 located away from the wiring board 34, not overlapped with the upper electrode wire 13/43, and electrically connected to the lower conductive layer,) and a lead wire electrically connected to the lower conductive layer (see at least Figs. 1-4, disclosing a lead wire comprising another portion of the lower electrode 23/53/63 located below and overlapped with the upper electrode wire 13/43 and electrically connected to the lower conductive layer,) wherein 
the lead wire is thinner than the upper electrode wire and overlaps the upper electrode wire in a plane view (see at least Figs. 1, 3, 4, disclosing the lead wire [[the above-discussed another portion of the lower electrode 23/53/63] being thinner than the upper electrode wire 13/43 and overlapping the upper electrode wire 13/43 in the plane view) and
 a center line of an overlapping range in which the upper electrode wire and the lead wire overlapping each other is located at a location being approximately same a location of a center line of the upper electrode wire, relative to an operation area (see at least Figs. 1, 3, 4.)
Accordingly, Panasonic discloses all limitations of this claim, but is silent to “the center line of the overlapping range in which the upper electrode wire and the lead wire overlapping each other is located closer to an operation area than the center line of the upper electrode wire.”

However, in the same field of endeavor, Sawai discloses a related resistive-type touch panel (see at least Figs. 1-5, specifically Fig. 1; Col. 3:11-12, disclosing a coordinate input device) comprising: 
an upper wiring board (see at least Figs. 3 and 5, disclosing an upper wiring board 10) having an upper substrate (see at least Figs.3 and 5, disclosing the upper wiring board 10 having an upper substrate [11/ 11, 11a, 19],) an upper conductive layer formed on the upper substrate (see at least Figs. 3 and 5, disclosing an upper conductive layer 12 formed on the upper substrate,) and an upper electrode wire electrically connected to the upper conductive layer (see at least Figs. 3 and 5, disclosing an upper electrode wire 16 electrically connected to the upper conductive layer 12;) and 
see at least Figs. 2 and 4, disclosing a lower wiring board 1) having a lower substrate (see at least Figs. 2 and 4, disclosing the lower wiring board 1 having a lower substrate 2,) a lower conductive layer formed on a surface of the lower substrate (see at least Figs. 2 and 4, disclosing a whole ITO film 3 or a portion of the ITO film 3 in the operation area [6/15] of the touch panel, construed as the “claimed” lower conductive layer, formed on a surface of the lower substrate 2,) the surface being closer to the upper wiring board (see at least Fig. 1,) a lower electrode wire electrically connected to the lower conductive layer (see at least Figs. 1, 2 and 4, disclosing a lower electrode wire [4/ 4, 7] electrically connected to the above-discussed lower conductive layer,) and a lead wire electrically connected to the lower conductive layer (see at least Figs. 1, 2 and 4, disclosing a lead wire 7 electrically connected to the above-discussed lower conductive layer and the lower electrode wire,) 
wherein a center line of the overlapping range in which the upper electrode wire and the lead wire overlapping each other is located closer to an operation area than a center line of the upper electrode wire (see Figs. 4-5, disclosing a center line of the overlapping range in which the upper electrode wire 16 and the lead wire 7 overlapping each other located closer to an operation area [6/15] than a center line of the upper electrode wire 16, thereby rendering the overlapping area reduced to less than the full area of the lead line 7.)
Moreover, since Sawai’s both the upper electrode wire and the lead wire carry electric signals during the operation of the touch panel, an intensity of an unwanted electric interference field between the upper electrode wire and the lead wire is reduced as the overlapping area of the upper electrode wire and the lead wire is reduced.
Panasonic, as discussed above, discloses the center line of an overlapping range in which the upper electrode wire and the lead wire overlapping each other located at a location being approximately same a location of a center line of the upper electrode wire, relative to an operation area, thereby rendering the overlapping area being the full area of the lead line in the non-operation area (see at least Fig. 1, 3, 4.) Sawai, as discussed above, discloses a center line of the overlapping range in which the upper electrode wire and the lead wire overlapping each other located closer to an operation area than a center line of the upper electrode wire to reduce the overlapping area in the non-operation area to less than the full area of the lead line without changing the size of the lead wire, so as to reduce an intensity of an unwanted electric interference field between the upper electrode wire and the lead wire. Thus, it would have been 
 
As per claim 3, the above modified Panasonic obviously renders an end portion, of the lead wire, near the operation area located closer to the operation area than an end portion, of the upper electrode wire, near the operation area is (see the discussion in the above rejection of claim 1; or see Sawai Figs. 4-5, disclosing an end portion, of the lead wire 7, near the operation area 15 located closer to the operation area 15 than an end portion, of the upper electrode wire 16, near the operation area 15 is .)

As per claim 5, the above modified Panasonic obviously renders the lead wire being in contact with the lower substrate (see the discussion in the rejection of claim 1; in the first scenario, wherein the claimed lower substrate considerably comprises the Panasonic element [21/51/61] and another portion of the Panasonic lower conductive layer [22/52] located below the insulating layer [24/64] and the lead wire [23/53] in the non-operation area of the touch panel and wherein the “claimed” lower conductive layer considerably comprises the Panasonic portion of the lower conductive layer [22/52] being in the central/operation area of the touch panel and not overlapped with the insulating layer [24/64], the Panasonic lead wire [23/53] is directly in contact with the lower substrate; in the second scenario, wherein the claimed lower substrate considerably comprises the Panasonic element [21/51/61] and wherein the “claimed” lower conductive layer considerably comprises the Panasonic lower conductive layer [22/52] being in the central/operation area and non-operation area of the touch panel, the Panasonic lead wire [23/53] is in contact with the lower substrate via the Panasonic lower conductive layer [22/52]; for the same explanation, Sawai, at least Figs. 4-5, also teaches the lead wire being directly or indirectly in contact with the lower substrate.)
As per claim 7, the above modified Panasonic discloses the upper electrode wire, the lower electrode wire, and the lead wire containing silver (see Panasonic any of ¶¶ [0012], [0013], [0035], [0071]; see Sawai teaching the same at Col. 4:1-3.)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Panasonic in view of Sawai, and further in view of Seo (KR 1020100110463 A; see the attached English translation for the following citations.)
As per claim 6, the above modified Panasonic, as discussed in the rejection of claim 1, discloses corner portions of the upper electrode wire being not rounded (see Panasonic at least Figs. 1-4, disclosing an upper electrode wire [13/43] being not rounded.)
However, in the same field of endeavor, Seo discloses that both a general resistive-type touch panel (see at least Fig. 1) comprising an upper electrode wire having non-rounded corner portions (see at least Fig. 1) and another general resistive-type touch panel (see at least Fig. 4) comprising an upper electrode wire having rounded corner portions (see at least Fig. 4) are well-known in the art of the resistive-type touch panel. 
Moreover, this application, similar to Seo, discloses an upper electrode wire (13a) having non-rounded corner portions (see Fig. 5 of this application) or rounded corner portions (see Fig. 7 of this application)
Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the Panasonic upper electrode wire having rounded corner portions, in view of the teaching in the Seo reference, to obtain the modified Panasonic touch panel, as claimed as the upper electrode wire having rounded corner portions or non-rounded corner portions being generally known to one of ordinary skill in the art and taught by the Seo reference.
Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the claimed invention is directed to a touch panel capable of accurately detecting a pressing position even when the touch panel is used for a long time under the high-temperature and high-humidity atmosphere, by reducing an intensity of an electric field between the lead wire and the upper electrode wire. Claim 4 identifies the uniquely distinct limitations, “wherein a first portion of the lower conductive layer below the lead wire is electrically disconnected from a second portion of the lower conductive layer, and the second portion is located on the opposite side of the operation area with respect to the first portion.” The closest prior arts, Panasonic, Sawai, and Seo all discussed above, either singularly or in combination, fail to render the above underlined limitations in combination with all of the other claimed limitations particularly recited by this claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 2626